DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 2/4/2020
Claims 1-10 are pending. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1 and 6 each recite equations but not all of the terms are defined that are being used in the equations. For example, the terms j, e, n, Beta, theta, T, d, k, alpha, and N are not defined in the claims and render the claims unclear and indefinite (although some of said terms are defined in later claims, such as claims 2 and 7, they should be defined in claims 1 and 6). As such, claims 1 and 6 are rejected as being indefinite. 

	Claims 2-5 and 7-10 are dependent on claims 1 and 6, respectively, and are also rejected by virtue of their dependence. 


Allowable Subject Matter
Claims 1-10 are allowed, subject to correction of the noted 112 rejections. 
The closest prior art consists of Foo (USPAN 2010/0109965). For example, Foo discloses a low-power multi-beam active array for cellular communications and discloses a beam forming network with weighting techniques (see, for example, paragraph 24 of Foo).
However, Foo does not disclose, suggest, or render obvious the limitations of the claims that recite driving an array propagation vector, initializing a weight value, determining an array factor, determining whether a beam includes a side lobe and applying a Kaiser side lobe canceller and assigning a beam to a cellular user, as recited in each of claims 1 and 6. 
As such, claims 1 and 6 are allowed over the closest prior art reference of Foo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412